 

Case 8:21-cv-00782-MSS-SPF Document 2-1 Filed 04/01/21 Page 1 of 5 PagelD 39

on | e

ae onenc eotomes mace ae + ag

 

   
    
   
 
 
    
 
 
  

2.5443 ac 164
RY-LAWS

OF
CASA DRL SOL ALHAMBRA ASSOCIATION, IHC.

ARTICLE

Membership et.

All owners of Condominium Apartments In CASA DEI. SOL ALHAMBRA, A
CONDOMINIUM, shall be members of this Association. ‘Transfers of membership shall | —- .
he made only by a transfer of ownership of » Condominium Apartment. When the,” --~~~.
Association has approved of the transfer and groper notifleation has been furnishad tg ,* ‘
it 1a secordance with the provisions of the Declaration of Condomintum fer CASA DEL}
80L ALHAMBRA, A CONDOMINIUM, the fransferea will thereupon become 8}
member. Membership shall be held li the same manner ag Ute to the Apartmont}. *. ,

      
    

however, In the event ownership shall be in more than ono person, all the owyers Sheth *.*~--) + |

be entitled collectively to only one {1) vote or volee In the manegement of tho affairs, -

of the Assoolation, and the vote may not oa divided between plural owners 4f a single ‘
membership. In the event the owner shall not be a natural person, the okniyg antity |;
shail designate a natural person who shall be entitled lo oceupy the Apertegonl, and’ ,’
such natural person shall ther be the designated membor of the Association, *~ 7-7

ARTICLE if a

Meetings of Membership sts “,

‘ =. ‘ Nr *
Section I, Annual Meeting, An-annua meciing of the membership ahall be.
held on the first Monday In December of each year, clas otierwise dealgnated during
the menth of December, for the purpose of elevting Dlrkctots, advpting a budget fer
the next ensulng year, and for transacting such other busifess as tte members or the
Beard of Directors may deem appropriate: ~ > ~ “SS \
ou" a SL oe

Section 2, Speciat Meatingy. Special -méatings shall be held whenever
called by the President, Vice President, or by a. mafdrily of the Doard of Directors, and
must be called by such officers-upoh receipt of k written eequest from ten percent
(10%) of the membership of the Astoclation, _ ue

a, x8 Sel o” °

Section.3. de of Meetings, Notice of all meetings, indicating the Ume
and place and the purpgta ee the, meeting js called, shali be given to. each
member by the Pregident,, Vieb President or Secratary of the Board of Directors,
unleés waived In wfliIng, ‘Thls‘nottce shall be In writing fo each member.al his address
as the same appeats on, the’gécks for the Association, and shall be mailed not less than
fourteen (14) dats nar more han sixly (60) days prior to the date of the meeting.
Noties of any meeting In vehtett the adoption of an annual budge! shall be considered
shall be matied’at seast thirty (90) days in advance of the scheduled date thereof.
Noticed shall. beseht by United States Mali which need not be certified. In addition a
copy pf such satice ehall be posted-at a zonspicous place on the Condominium Property
wi the tlme period breseribed fer te melling of notice,

ty te
v*s ‘>, Seefion4. Bight to Vole. Al any meeting of the members every member
paving ite eit to yota oral be énlftted fo vote in person or by proxy. Such proxy
~shall,be valid only for-such meoting or subsequent adjourned meetings Unereof, All

C4227 proslg’shall be in weiting and elgned by the person entitied to vote. ‘here 4 unit ts
. 7 towed féintly by a husband and wile and If they have nol designated one of them as a
*s Ss voling- member, @ proxy must be signed by doth

asband and wife.

“SSS > Seetlen5. Quorum, A mefority of the total number of the members of the
\  Assocfation shall be present In person or represented by written proxy to constitue a
; quorum af all meetings of the members for the transaction of business, If quorum

7 — ghell pot be preseal the members present {n person or represented by praxy shail have

the power te-adjourn the meeting and reschedule the same without nolice other then
announcement at the meeting, until a quorum shall be present or represented, When a
quorum {fs present, the mafority of the vote of the members présent In person or

~l-

EXHIBIT "C*

FREEBORN, FENKINGS & RUGGLES
ATTORNEYS AT LA‘! DUNEDIN, FLORIDA

LL

 

   
 

 

 
 

Case 8:21-cv-00782-MSS-SPF Document 2-1 Filed 04/01/21 Page 2 of 5 PagelD 40

 

 

C

ae Fedessary and at as lille ineonventence to the owner as possible in connection with
SN ~. ~ the ditles describad In the greceding paragraph. . |

     
       

02. 5443 enc 165

 
 

represented by written prony shall deeido any question breught before the mecting
unless, by express proylsion of Florida Stnlutes, the Ocelaratlon of Condominium, the a“
Articles of Incorperalion or these By-Laws, a different vote le required, in whick case 4

such express provision shall zontrot. ‘

Seotion é. Walver and Consenl. Whenever the vote of the members at a ; 7] ross
mecting is required by eny provision of the Florida Statutes, the Actleles of ote

Incorporation, the Deelarstion of Condominium, or these By-laws io be taken in ’ .
connection wll h any action of the Assocation, the meellng and vote of members may oer ;
be dispensed with If not less .than three-fourths (3/4) 0f the members whe qonld have ‘
been entitted to vate upon the action of such meeting shell consent In wrlllng lo such
action being taken.

ARTICLE BL : . ‘>
’
BOARD OF DIRECTORS we

ep Le
Section 1, Numbee and Term. ‘The number of directors’ whe shall +77
constitute the whole Soard shall be not less then three (3) nor more finn five (83°,
persons, who shell each be members of the Association. However, the initte! Noard of, '
Direatera may constst of two {2) persons, who necd not be members of theAssoelatlan. ,'
A direetor shall bo clected al the annuel meeting of the members, and each direatory
shall be elected te-serve for the lerm of one {ty year or nntil hts successor shalbe
elected ard shall qualify.

x
y

x

Seotion 2, Vacancy and Replacement. If thés office of egy director 8
becomes vacant for any reason, 6 rma forl ty of the remaining difsctors, Ghough less than : ,
@ quorum, al sny regular or special mosting of dirgotars Shall chose @Successor who.
-shall hold offies fer the unexpired term wlth respechto stich Vreaney.n”

ay VN oe

Section 3. Removal. Directors may be remdyed with or without cause by
an affirmetive vote or an agreciaent in welting o' majo of the members, Special
meoiings for this purpose may be called upon petitiog o ten percent (1056) of the unit -
owners, giving notlee es required undey’ these By-laws, In the event of the removal-of a at
director, tho yecanoy shall be fftied In thee fender sot forth by the greeeding fe

4 t é

4

paragraph. . wae ON 1! a

.

: a a ae :
: Seetion 4. Powers of the Dogidof Directors, The property and business of : _¢
the Association shall be’ pranaged Dy thé-Bodrd of Directors, who may exercise ali : .
corporate powers not Specifically profited by slatute, the Arlicles of incorporatfon .
or the Decleration d{ Condoniinium towhled these Dy-Laws are annexed, The powers
of the Board of Diceetg?s shail specifically include but nol ba Umiled to the following
items: we S%
os * Ne

*< ag’e To mek@.and collect assessments and establish the ime within

whieh paymeht bf the. same are duc.

—_— s
- ~

* . sc
(fo tal Bas To tse and éxpend the assessments coltected; te maintain,
Improve, replade ahd preserve the Condominium Property not under the exclusive
onsibity of: Untt Owners; and to purchase, lease or otherwise obtain equipment,

¢>, meterials and suppties appropriste for such purposes.
» f

To ere mI seen

x
ay of

sos tathee” ego enter into and upon: individual Condominium Units when : '

~

= D, To make and amend rules and regulations for the use of the
*. \ Condominlum Property, personal property and common elements of the Condominium.
n¢

BE. To approve and disappreve proposed purchasers, lessees and
morigagees of apartments In the manner provided for by the Deejsration of
Condominium.

F. Tocontract for management of the Condominium.

~2-

 

FREEBORN, JENNINGS & RUGGLES
ATTORNEYS AT LAK DUNEDIN, Fl ORIDA

L | I

 

 
Case 8:21-cv-00782-MSS-SPF

   

 

 

marae

 

 

 

co (

22.5443 rte 166

G. To enforea by legal means the provisions of the Condominium
Declaration, the Articles of Incorporation, these Dy-faws and the Rules and
Regulations adopted by the Board of Directors of the Association,

H, To pay ali faxes and assessments which may become Mens
against sny part of the Condominium Property other than individual apartments, and
to assess the same against the members.

1. ‘Te carry insurance for the pratectlon of apariment owners and

the Assoclation agalnst toss or damege by casualty, and Mabilitles, and for such other oe
protection es the Board of Directors may deem appropriale. SOs
one .
J. To employ personnel for reasonable eompongaiton to perform,“ ---. ~.
the services required for the proper administration of this Condominium or thé \
Association. if

ay
Bection 5. Meetings. erm VSS

¢
poeta .

.
~~ ee?

A. ‘The first meeling of the Bosrd of Directors shail be held
immediately upon adjournment of the mectlng of the membership at which\the Noard: \
is elected, provided a quorum shall then be present, or 6s soon thereaftck as may be! ;
practicable. The annual meeting of the Board-of Directors shall be held ‘at the placed ma
designated for the meeting of the genctal members, and Immediately atter” fhe
adjournment of the same.

oy
G. ‘The Beard of Directors may establisp*a schedule of regular
meetings to be held at.auch time and place as: may designate, .Nolice of-sytch regular
meeting shall, nevertheless, be given to each Direct pecaonally or'hy melt, lelephone
or other appropriate method, at least five (8) days.phior Ja-the dete named for the
meeting. vyalt

.i 4 pals
oO Vs “f af

C. Special meetings of the Roacd-of 'Pi¢ectors may be called by the
President.on three (3) days notice to egolr Bireclor> Special meetings shell be called
by the President or Secretary in 4 Mke,mirner and.on e'tike notica upon the writter

request of two (2) or more Directors, # ot 8D
: i

A
D. At all qrectings of the Boded, @ majority of the Directors shall
be necessary to constitute 4: for the trafshetion of business and the set of a
secretary of an association or as magy.be required’ by the Directors. .

f

“yf aR
¢ wy ROCLEW
vo fie ‘
yt x27? ve
oe ‘Ne Officers
fe ~ NS
x

ve .
‘Séqtion 8, - Executive Officers. The executive officers of the Association
shall be a President, a Vice piven a Secrejery and a Treasurer, all of whom shall
be Dicectorg, Ailer‘ the election of the firsi Board of Directors, all officers shall be
elected by. @ Taajdelly of the members of. the Board of Directors, and no person shall

hold plore than ope offiga at any ona Ume.
v4 ~

wh Sectjoh 2. The Peesident, The President shali be the chief executive

¢* offigée, of tha “Association. We shell have all of the powera snd dutles which are
\disually pested jx the office of fhe Pres(dent of a corporation, including but nat Hmited
‘ke ‘the Doles to appoint committees feom among the members as he may in his

~~» -digopaijen determine appropriate to assist in the conduct of ihe offalrs of the
SV “(7 7 sAssoglation. / :
Section 3. Thé Vice Presifent. ‘The Vice President shall exercise all

~* *s powers. and duties of the President In is absence and shal} exercise such powers and
\_-_perform.such other duties as shall be preseribed by the Directors.

oe Seetiond. The Secretary. fhe Secretary shatl keop minutes of ail
- proceedings of the Directors. and of the members of the Assoclation. {fe shall issue
and cause to be served all required notices. Ke shall have cuslody of the seal of the
Association and shall affix the same 4 Instruments requleing such, when duly signed.

«3-

FREEBORN, JENNINGS & RUGGLES
ATTORNEYS AT LAW DUNEDIN, FLORIDA

L

wer y

 

Document 2-1 Filed 04/01/21 Page 3 of 5 PagelD 41

    
        
 
  

 

 

 
Case 8:21-cv-00782-MSS-SPF Document 2-1 Filed 04/01/21 Page 4 of 5 PageID 42
co t f- ~
, t

  
    
    
    

0.45443 oe 167

He shalt keep the records of the Associntion and perform such other duties {neldent to
the office of secretary of an Assoclation or as may be required by the Directors.

Section 5. The Treasurer. The Teeasurer shall have custedy of the
Assoolation's property, funds énd securities, and shell keep full and accurate eecounis
of csealpis and disbursements. In books belonging to the Association end-shall receipt
‘ and deposit all nionfes and other valuable offcets in the name of and to the credit of
the Association in such depositories as: may ba designated fram Ume ta me by the
Boaed of Directors. ,

     
    
  

pene saree eae?

The Treasurer shalt disburse the funds of the Assecialion as may be vs
required by the Board of Directors, and shall cender lo the Hoard al regular meetings .--~ ‘
or whenever required, an zecount of all transactions and of the financial conditlon of.” --~~**
the Association, The Treasurer shall promptly report to the oxrd of Directors ati,” ‘%
delinqueneles of membera In the payment of assessments fevied by the Assocfatlen. + |

. ty

wee

Seotion 6, Removel and Yacancles, Any officer elected or appointed. by Ss 7
the Board of Directors may be temaved Tor cause at any tine by the affiemgtive-dote *. Tote
of a mejority of the whole Board éf Directors, [¢ the office of any officer sail « 7*
become vacant, the remaining Directors by majority vole may choose a successor Or ‘
stecessors who shall hold office for the unexpired lerm. as As

yoy , ad

Section 7. Resignations, Any offfeer or any dirsator mea resign his olfiee
at any Ume, such resignation to he nade in welling and to lake effect from the Ume
of ils recelpt by the Association, unless some time shall Kevixed in the realgnalton,
and then from that date, The aceeptance of a resignationshall not be pequired to

.* 2

make if effective. i wee
Veet aoe
ARTICLEVY ‘Cte l SN
ry ~ ~ OY
cy ere ~
re “a7

 

Finsnces*, Vy ’
as ‘ 1
Section {. Fiscal Year. The fisgal Yesrof ‘the Association shall be the
calendar year. The Board of Direciprs ts bkpressly aglipiized to change this liscal
year at any time for the convenlence.of the Assoglatiés, >
‘

: 4 ‘4 ,
: Section 2. Adoptios of Bidgel. ‘The Board of Directors of the Association
can eo shall adopt a budget for each cajendar year whid¢h‘statt contain the items required to
, . be budgeted under. the Cofddmintyit, Actof thé State of Florida, and notice thereof
shail he furnished to each amt owner ab.required by such statute.
? s

? v for

Section 3, ‘ale ed cl Collectian of Assessments, | When adopted, the
budget. shall be eaacer te ‘xv honthiy amount per epartment, which shall be computed
on the basis of tHe provisigvs of the Declaration of Condominium. Fach apartment
owner shall beviotlfied of sudh yrount, and the-sane shall be due and payable on the
first of each. monthy in advenee, to the Association or ite management company .
delegate, without nalice, Special assessments made Io accordance with the provisions
of thé Declatation.of Condominium end these By-Laws shall be due and payable in the . \
mengér provided by théDoard of Directors of the Association. T. }

vA *

 

’ :
aS \ seetioh 4. Accounting. The Association shalt maintain accounting records '
. <Saedarting to good accounting practices, which shall be open to inspection by unl’

> 3 sownets, br tkels” authorized representatives with wellten authorization at reasonable . ‘

~.,_ times, aicrwritten summaries of such aceovnting records shall be suppiled annually to .
<7 lot thé witt owners of to thelr designated representatives. Such records shall include a .
rN -yecond_éf all receipts and expenditures of the Association and en account for each unit Loy
wa. Cals op apartment which shail designate tke amount of each assessment, the dates snd
os > s gmounts on whieh the assessments shall beeome due, the emounts pald on the account

 

 

\*, ‘send the balances due al any period. ve +
4 *
it Section, Fidellty Bonds. Fidelity bonds may be required by the Doard of
nen Directors from any officers and employees of the Association, and from any
nnd contractor handling or responsible fer the Association funds. The amount of such bond
shall be determined by the Directors, and the premiums shall be pald by the :
Association. :
=e

 

FREEBORN, JENNINGS 8 RUGGLES
ATTORNEYS AT LA” DUNEDIN, FLORIDA

L | |

 

 

 
Case 8:21-cv-00782-MSS-SPF Document 2-1 Filed 04/01/21 Page 5 of 5 PagelD 43

oo = | | “a

  
  

 

015443 noe 168

Scotton & Uso of Common Surplus, The Asscolation shall make no use of
common surplus, except for the commen henoflt of the members, and upon authority
. of thetr vote. Voting authority shall be granted by a majority vote exespt whore funds a

ne OF are to bo spent for alterations, Improvements, doletions or addltlons 4o the common 1
slaments op the Condominium property, for whieh the provisions of the Deetaratton of
Condominium require a greater vote, in accordance with the pravisions of the
Declaration. ri} 7 aly

ARTICLE VI on sou]

lagal Actions . NE ee vt

All attorneys ices and court costs, whether incurred for trlel or appstlate | - ~~~. sé a

Uligation, or otherwise, which shall be incurrad by the Assoolation, Its officers and. Hees .

Board of Direotors, whether Individually or In thelr representative capacttes, shall be:7 SY
od assessable against the memliers as an ordinary expense of the Association. rf

      
      
            

mee

7 vi
etl > . - ah

ARTICLE YH we NN ne j ,
~
i

\

ame

¢
¢
1

~~

Arbitration

»

& ® ’
, . Hf there shall be operattonal, an agency of the State of Florida’for ihe “ :
- voluntary arbitration of Internal disputes emong unit owners, the Association, or ethor ' .
. . associations withln the Condominium Communtly, or thele agents and assigns, the . . . 4
i . parties In dispute may agree te submit thelr dispute to the «arbitration agency for :
. determinaiton, Declsions of the agency shall not greciude the shmittlng pariles from . {
ot seeking further resolution through civil court propeadings de fqvo, but any final ~
t arbitration decision shalt be admissable as evidence Raurlvpegcesdi nye
~ ~~ af?

~

‘
ARTICLE Yi 54° ~ 7 f°
ts s es - - .

ers ,
Amendment of Bbvinys *, \ -
4 pane SSS te .

The By-Laws of the Assoe}dtion may be ater, amended or repesied at ao? aa
any regular or apectal meeting of the mombers; by @ vote of two-thirds (2/3) of all '
members of the Association and atudast fifty-ong percent (51%) of all dtortgagees
. aot holding mortgages on-unlis withth the.Condominium, unless a greater percentage vate ,
eee 7 Ig required pursuant to the -Articie’ of Incorporation or Plorida Statutes, and provided
that notice of sald membership meeting tas B&en given In accordance with these By-
Laws, and that the notiee.es aforesaid shall contain e full statement of the propesad
amendment drafted’. th, egcordance *with the provislons of Plorlda Statutes, :
rol. Amendments to the By*Laws shail be effective upon enactment withoul reeordatlon of .
* the same; however, reecrdation shall he mada as. required by law.
- te 5 sé

 

 

‘these. By-Jaws shalbe effective as of the date and time on which the
corporation comptnced its legat-extatence.
eee * ~~ » -
et NS CASA DEL SOL ALHAMBRA ‘
' “YO? ASSPDIATION, IRC. . /

 

   

‘
i
a

oo

 

 

 

~5e

 

FREEBORN, JENNINGS 6 KUGGLES
ATTORNEYS AT Lax’ DUNEDIN, FLORIDA

L J

 
